             Case 1:20-cv-02154-LGS Document 206 Filed 04/07/21 Page 1 of 1
                                           The application is GRANTED in part. The parties shall jointly file
                                           any motion to seal portions of their briefing in support of or
                                           opposition to the cross-motions for summary judgment on June
                                           24, 2021. Such motion shall address Plaintiff's proposed
                                           redactions in connection with the motion and supporting
                                           documents at Docket Nos. 198, 201, 203-205. To the extent the
                                           parties seek to redact portions of their briefing based on
                                           confidentiality designations of Third-Party Navient Solutions, LLC
                         April 6, 2021     ("Navient"), by June 24, 2021, they shall serve their related
   VIA ECF                                 motion to seal, as well as copies of the briefing showing the
                                           proposed redactions based on the documents Navient has
The Honorable Lorna G. Schofield           designed as "Confidential," but redacting any proposed
United States District Court               redactions based on documents the parties have designated as
Southern District of New York              "Confidential." By July 1, 2021, Navient shall file any letter in
Thurgood Marshall United States Courthouse support of the motion.
40 Foley Square
New York, NY 10007                         Dated: April 7, 2021
                                                      New York, New York
          RE:     DiDonato, Francis v. GC Services Limited Partnership, et al.
                  Civil Case No. 1:20-02154 (LGS) (S.D.N.Y.)

   Dear Judge Schofield:

          We represent Defendant GC Services Limited Partnership (“GCS”) in the above-
   referenced matter. We write on behalf of GCS and Financial Asset Management Systems, Inc.
   (“Defendants”) with regard to Your Honor’s Order (Doc. 202) for Defendants, and third-party
   Navient Solutions, LLC to file letters in support of Plaintiff’s Motion to Seal portions of its
   Motion for Partial Summary Judgment (Dkt. No. 198) by April 12, 2021.

           Defendants respectfully request the Court adjourn the deadline for filing such a letter
   until such time as Defendants file their Opposition to Plaintiff’s Motion for Partial Summary
   Judgment and their Motion for Summary Judgment. This brief is currently due by April 29,
   2021. Defendants intend to file a Motion to File Under Seal in conjunction with that briefing.
   Defendants assert that addressing all the confidentiality designation issues at that time would
   promote efficiency and judicial economy. Plaintiff does not object to this request.
           Your Honor’s attention and courtesies in this matter are greatly appreciated.
                                                Respectfully submitted,


                                                /s/Hilary Palazzolo
                                                HILARY PALAZZOLO
                                                Attorney for
                                                GC Services Limited Partnership


   cc: All Counsel of Record (via ECF)
   _____________________________________________________________________________________
               Hilary L. Palazzolo | Partner | Licensed in Michigan and Minnesota
                7201 N. Classen Blvd., Suite 204, Oklahoma City, Oklahoma 73116
            Direct: 405-445-7420 | Facsimile: 405-445-7421 | hilary@rudnickifirm.com
